Exhibit 21 Subsidiaries of the Registrant Listed below are the major subsidiaries of the Company, each of which is in the consolidated financial statements of the Company and its Subsidiaries, and the percentage of ownership by the Company (or if indented, by the subsidiary under which it is listed). Subsidiaries omitted from the list would not, if aggregated, constitute a significant subsidiary: Name of Subsidiary Incorporation Ownership Media General Communications, Inc. Delaware 100% Media General Operations, Inc. Delaware 100% Birmingham Broadcasting Co., Inc. Delaware 100% Birmingham Broadcasting (WVTM-TV), LLC Delaware 100% Media General Communications Holdings, LLC Delaware 100% NES II, Inc. Virginia 100% Media General Broadcasting, LLC Delaware 100% Young Broadcasting, LLC Delaware 100% YBK, Inc. Delaware 100% Young Broadcasting of Knoxville, Inc. Delaware 100% WATE, GP Delaware 90% Young Broadcasting of Nashville, LLC Delaware 100% WKRN, GP Delaware 90% YBT, Inc. Delaware 100% Young Broadcasting Shared Services, Inc. Delaware 100% Young Broadcasting of Louisiana, Inc. Delaware 100% KLFY, LP Delaware 75% LAT, Inc. Delaware 100% Young Broadcasting of San Francisco, Inc. Delaware 100% Young Broadcasting of Lansing, MI Michigan 100% Young Broadcasting of Albany, Inc. Delaware 100% Young Broadcasting of Rapid City, Inc. Delaware 100% Young Broadcasting of Sioux Falls, Inc. Delaware 100% Young Broadcasting of Green Bay, Inc. Delaware 100% Young Broadcasting of Richmond, Inc. Delaware 100% Young Broadcasting of Davenport, Inc. Delaware 100%
